Title: To George Washington from Bartholomew von Heer, 25 May 1781
From: Heer, Bartholomew von
To: Washington, George


                        
                            Sir,
                            Reading May 25th 1781.
                        
                        Confident of Your Excellency’s Patience and Inclination to redress Grievances, I submit the inclosed to your
                            particular Attention.
                        By Copies of the papers here inclosed, your Excellency will see by number one, The Resolve of the Honourable
                            Congress, appointing That all The Troops, I should inlist, were to be deemed, as the Quota of the state, in what they were
                            inlisted. And when I had inlisted a Number of Men in Pensilvania, I immediately made Application to his Excellency the
                            President and Executive Council of the state for the Bounty, which was to be granted by the state, according to said
                            Resolve; But received none; Although at the same Time I gave into the Council a Return of the Number of Men, inlisted in
                            the state & particularized, in what County they were inlisted. The Answer, I received, was, That They could do
                            nothing in the Case, & That Congress must be answerable for, what they had done, on which I proceeded with the
                            Troop to Camp, to do the Duty incumbant on me.
                        By Number Two, a Resolve will be seen of the Supreme Executive Council of Pensilvania in Answer to a Memorial
                            of mine in Behalf of myself & Troops, which was rejected. By Number Three, a Memorial, which I referred to the
                            Honorable Congress & their Reference of it to the Board of War will appear & I inform your Excellency,
                            That The Honourable Board verbally told me, That nothing could be done in the Case for want of money, & That they
                            would inform your Excellency, and Communicate the Answer to me; But Since I cannot hear what was done concerning the same.
                        Number four, is a Letter of mine To the Honourable Board of War for Clothing, respecting Breeches due to the
                            men as the inclosed Return demonstrates. Number Five, an Answer to mine of Number four. Number six is an Answer to me from
                            the Dep. Q.Mr Grl, when I applied & hurried on for Horses & Accoutrements.
                        I beg further Leave to inform Your Excellency, That the second of April 1779 I went to Philada by your
                            Excellency’s permission & represented the affair contained in Number Two To the Board of War & I was
                            desired to draw a Memorial to the Supreme Executive Council of Pensilvania therein representing the Resolve of Congress
                            as in Number one, & after the Rejectment from that Board I was verbally advised by them to petition to the House
                            of Assembly, which was accordingly done & also rejected, on Account as it’s said That no Return had been sent to
                            their House, & they did not know my Troop. And was verbally ordered by the House to give in the Return of my Troop
                            at Head Quarters These to be approved & from thence sent to the Board of War, there to be certified, from which it
                            was to go to Council there to be examined, & then to the House of Assembly, All, which was done, & no Answer
                            received.
                        Now I beg Leave to inform Your Excellency also, That agreable to Order I presented my Return of Want of
                            Horses at the War Office on the Ninth of January last & received Orders from them to deliver all unfit Horses to
                            the assistant Q. Mr at Reading; With which I immediately complied; But no fresh Horses have been procured for the Troop to
                            mount & Thirty are wanting, which disables me to mount the Dragoons, & to take the field. As also many of
                            the Dragoons who would willingly remain in the Service, must shortly be discharged, their Time of Inlistment being expired
                            & no Encouragment given them to reinlist.
                        The Melancholy Situation That I am therefore brought in, especially if Considered as a friendly stranger who
                            fought & was allways willing to bleed for American Liberty, I leave to your Excellency to judge & beg an
                            Advise how to do in my present Case, & in particular would recommend to your Excellency’s Consideration my Case as
                            represented in the Memorial to the honourable Congress and also that neither Pay nor the Depreciation of pay has been
                            settled with me, my Officers, nor Troop, which makes the men very uneasy-- I hope, Your Excellency will look on my Case to
                            be difficult & distressing as neither myself nor my Officers have received any Cloathing nor money, so as to
                            enable us to proceed on the Campaign.
                        I beg the aid & Assistance, That your Excellency shall be pleased to deem the necessary. I remain
                            with the greatest Respect Sir your most obediant most humble servant
                        
                            Bartholomew von Heer Capt. L. Dn 

                        
                    